UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:8/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2014(Unaudited) Deutsche Health and Wellness Fund (formerly DWS Health and Wellness Fund) Shares Value ($) Common Stocks 97.9% Consumer Staples 1.8% Food Distributors 0.4% United Natural Foods, Inc.* Food Products 1.4% Boulder Brands, Inc.* (a) The Hain Celestial Group, Inc.* The WhiteWave Foods Co.* Health Care 96.1% Biotechnology 25.4% Acceleron Pharma, Inc.* Aegerion Pharmaceuticals, Inc.* (a) Alexion Pharmaceuticals, Inc.* Alkermes PLC* Alnylam Pharmaceuticals, Inc.* Amgen, Inc. Anacor Pharmaceuticals, Inc.* (a) Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Bluebird Bio, Inc.* (a) Celgene Corp.* Celldex Therapeutics, Inc.* (a) Cubist Pharmaceuticals, Inc.* Epizyme, Inc.* (a) Exelixis, Inc.* (a) Five Prime Therapeutics, Inc.* Gilead Sciences, Inc.* Incyte Corp.* Isis Pharmaceuticals, Inc.* (a) Medivation, Inc.* Neurocrine Biosciences, Inc.* Pharmacyclics, Inc.* (a) Puma Biotechnology, Inc.* Regeneron Pharmaceuticals, Inc.* Retrophin, Inc.* Spectrum Pharmaceuticals, Inc.* (a) Sunesis Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Services 16.8% Aetna, Inc. AmerisourceBergen Corp. athenahealth, Inc.* Cardinal Health, Inc. Catamaran Corp.* Centene Corp.* Cerner Corp.* CIGNA Corp. Community Health Systems, Inc.* CVS Caremark Corp. Envision Healthcare Holdings, Inc.* Express Scripts Holding Co.* HCA Holdings, Inc.* Humana, Inc. McKesson Corp. UnitedHealth Group, Inc. Universal Health Services, Inc. "B" Life Sciences Tools & Services 4.0% Agilent Technologies, Inc. Arrowhead Research Corp.* (a) Illumina, Inc.* (a) PAREXEL International Corp.* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Medical Supply & Specialty 12.2% AtriCure, Inc.* Baxter International, Inc. Boston Scientific Corp.* CareFusion Corp.* CONMED Corp. Covidien PLC Edwards Lifesciences Corp.* HeartWare International, Inc.* Hospira, Inc.* (a) Insulet Corp.* Medtronic, Inc. (a) St. Jude Medical, Inc. Stryker Corp. The Cooper Companies, Inc. Thoratec Corp.* Tornier NV* Zeltiq Aesthetics, Inc.* (a) Zimmer Holdings, Inc. Pharmaceuticals 37.7% Abbott Laboratories AbbVie, Inc. ACADIA Pharmaceuticals, Inc.* (a) Actavis PLC* Aerie Pharmaceuticals, Inc.* Agios Pharmaceuticals, Inc.* (a) Allergan, Inc. AstraZeneca PLC (ADR) Bayer AG (Registered) BioDelivery Sciences International, Inc.* (a) Bristol-Myers Squibb Co. Eli Lilly & Co. Intercept Pharmaceuticals, Inc.* Jazz Pharmaceuticals PLC* Johnson & Johnson Mallinckrodt PLC* Mead Johnson Nutrition Co. Merck & Co., Inc. Mylan, Inc.* Novartis AG (Registered) NPS Pharmaceuticals, Inc.* Omnicare, Inc. (a) Perrigo Co. PLC Pfizer, Inc. Receptos, Inc.* Roche Holding AG (Genusschein) Salix Pharmaceuticals Ltd.* (a) Shire PLC (ADR) TESARO, Inc.* Teva Pharmaceutical Industries Ltd. (ADR) UCB SA Valeant Pharmaceuticals International, Inc.* (a) Zoetis, Inc. Total Common Stocks (Cost $171,303,839) Securities Lending Collateral 6.7% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $22,436,217) Cash Equivalents 1.8% Central Cash Management Fund, 0.05% (b) (Cost $5,967,138) % of Net Assets Value ($) Total Investment Portfolio (Cost $199,707,194) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $200,120,027.At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $154,594,418.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $156,530,874 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,936,456. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at August 31, 2014 amounted to $22,184,596, which is 6.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Consumer Staples Food Distributors $ $
